WOODLEY, Commissioner.
The conviction is for murder with malice, the jury having assessed the punishment at 3 years confinement in the penitentiary.
We find no statement of facts in the record, and the transcript contains no bills of exception.
The judgment sets out the verdict of the jury following which the punishment is erroneously recited as “by confinement in the penitentiary for an indeterminate term of not less than 2 years the minimum, and not more than 3 years, the maximum prescribed by law, for said offense * * See Ex parte East, Tex.Cr.App., 225 S.W. 2d 833; Ex parte Traxler, 147 Tex.Cr.R. 661, 184 S.W.2d 286.
The judgment is reformed so as to follow the jury’s verdict and so as to read “by confinement in the penitentiary for 3 years” in lieu of the quoted indefinite term.
The sentence properly applies the indeterminate sentence law, but contains the erroneous statement to the effect that three years is “the maximum prescribed by law for said offense.” The sentence is reformed so as to delete such statement.
Other proceedings appear to be regular.
The judgment as reformed is affirmed.
Opinion approved by the Court.